Citation Nr: 1329735	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  12-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received with respect to the Veteran's claim of service connection for the residuals of rheumatic fever.

2.  Whether new and material evidence has been received with respect to the Veteran's claim of service connection for Prinzmetal's angina. 

3.  Whether new and material evidence has been received with respect to the Veteran's claim of service connection for a breathing disorder, to include as secondary to asbestos exposure. 

4.  Entitlement to service connection for a breathing disorder, to include as secondary to asbestos exposure, on a de novo basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a July 2012 statement of the case, the RO that found the Veteran's claims were reopened, but that the previous denials were confirmed.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).   Therefore, regardless of the RO's action, the Board must make its own determination as to whether or not new and material evidence has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156a (2013).  

The Board finds that new and material evidence has been received to reopen the claim for service connection for breathing problems to include as secondary to asbestos exposure, and will then proceed to consider this matter on a de novo basis.  The issues have been characterized to reflect this finding.  A determination as to whether new and material evidence has been submitted to reopen the remaining two issues will be deferred until additional development has been completed. 

The November 2010 rating decision also declined to reopen claims of service connection for hearing loss and tinnitus.  These issues were included in the Veteran's June 2011 notice of disagreement.  Subsequently, the RO not only granted service connection for each of these disabilities.  This represents a complete grant of benefits sought on appeal, and those claims are no longer in appellate status. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received with respect to the claims of service connection for the residuals of rheumatic fever and service connection for Prinzmetal's angina, and entitlement to service connection for a breathing problem, to include as secondary to asbestos exposure, on a de novo basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for breathing problems was denied in a March 2006 rating decision; the Veteran initiated then withdrew an appeal of this denial, and no new and material evidence was received within a year of its issuance. 

2.  The March 2006 rating decision denied the Veteran's claim in part because exposure to asbestos during military service was not established by the evidence available for review.  

3.  The Veteran's March 2013 hearing testimony includes information not available at the time of the March 2006 rating decision, and which purports to show that he was exposed to asbestos during service.  


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied entitlement to service connection for breathing problems is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(a), 3.156(b) (2013).  

2.  Evidence received since the March 2006 rating decision is new and material, and the claim is reopened.  38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he has developed a lung disability as a result of exposure to asbestos during active service.  He states that he worked in the engine room aboard his ship.  After the ship was struck by a torpedo, he was ordered to strip the asbestos from all the engine room machinery as his ship was being towed back to base for repairs.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2013). 

The record shows that entitlement to service connection for breathing problems was denied in a March 2006 rating decision.  The Veteran was informed of this decision and provided with his appellate rights in a March 2006 letter.  He initiated an appeal of this decision by submitting a notice of disagreement that was received by the RO in April 2006.  However, he withdrew his appeal in a May 2006 statement.  While additional VA treatment records were received within a year of the March 2006 rating decision, these records did not address any respiratory problems, and so they are not new and material.  (It is recognized that such records reference shortness of breath, but this accompanied chest pain and from the context of the clinical records was clearly treated as a symptom of a cardiac disorder, with no mention of any lung problems.) 

In light of the above, the March 2006 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012). 

The evidence considered by the March 2006 rating decision included the service treatment records, private medical records from the 1960s and 1970s, and VA treatment records dating from the 1980s to 2005.  The decision denied the Veteran's claim in part of the basis that "(e)xposure to asbestos during military service has not been established by the evidence available for review."  

The evidence received since the March 2006 rating decision includes the Veteran's testimony at the March 2013 hearing that his ship was purposely beached after being hit by a Japanese torpedo.  He then spent the next month working on repairs in the engine room before the ship was towed home for further work.  He testified that one of his tasks was to strip the asbestos off of all the manifolds and put it into bags.  See Transcript, p. 9.  

The Board finds that the Veteran's March 2013 testimony, which is deemed credible, constitutes new and material evidence.  The testimony is new because it contains information not previously available to the decision makers.  It is material because it addresses a basis for the previous denial, namely the lack of evidence of an in-service injury due to exposure to asbestos.  As the evidence is both new and material, the Veteran's claim of entitlement to service connection for breathing problems, to include as secondary to asbestos exposure, is reopened.  The merits of the underlying claim will be addressed in the remand section of this decision. 



ORDER

New and material evidence having been received, the claim of service connection for a breathing disorder, to include as secondary to asbestos exposure, is granted. 


REMAND

The Veteran contends that he has submitted new and material evidence to reopen his claim of service connection for the residuals of rheumatic fever.  He argues that his residuals include a heart disability.  He further contends that he has submitted new and material evidence to reopen his claim of service connection for Prinzmetal's angina, which he also believes may be the result of rheumatic fever.  

The Veteran was afforded a VA examination of his claimed residuals of rheumatic fever and angina in July 2012.  The examiner states that following a review of the claims folder he was unable to identify any residuals of rheumatic fever.  However, VA treatment records dating from 2008 to 2009 state the Veteran had surgery for coronary artery bypass graft at a private facility identified as Renown Hospital in Reno, Nevada, in March 2008.  These records are not contained in the claims folder.  Other VA treatment records show that the Veteran received treatment for bradycardia at private facilities, including Banner Churchill Hospital.  These records are also not in the claims folder, and there is no indication that any attempt has been made to obtain these records.  

VA has a duty to assist the Veteran in obtaining records not in the custody of a federal department, to include records from private care providers.  38 C.F.R. § 3.159(c)(1) (2013).  It follows that an attempt must be made to obtain the private medical records for the Veteran's heart surgery  

Furthermore, the Board recognizes that VA is under no obligation to provide the Veteran a VA examination in a claim that has not been reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) (2013).  However, once VA has chosen to provide the Veteran with a VA examination, the examination must be sufficient.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The July 2012 VA examiner has not had an opportunity to review these private records, and the examination report does not even make any reference to the coronary artery bypass graft surgery.  The Board notes that the quality of a medical opinion relies in part on the accuracy of the record before the examiner.  The Board concludes that the examination report must be returned to the July 2012 examiner for review of any additional records that might be obtained and to comment as to whether or not there is any change in the opinions pertaining to the residuals of rheumatic fever or Prinzmetal's angina.  

Similarly, the July 2012 examiner also provided an opinion pertaining to the Veteran's claimed breathing problems, to include as due to asbestos exposure.  The examiner specifically noted that he had obtained the Veteran's history from the November 2010 rating decision, that this was a new and material evidence case, and that he had reviewed the claims folder for evidence submitted since the March 2006 rating decision.  There is no reference to records dated prior to 2002.  On the examination report, the examiner checks the box "no" when asked if the Veteran has now or has ever been diagnosed with a respiratory condition.  The "yes" options include diagnoses such as fibrosis and silicosis.  

However, upon review of the claims folder, the Veteran has submitted numerous private medical records from the 1960s and 1970s that contain treatment for pulmonary complaints and the reports of chest x-rays.  A November 1966 x-ray study indicates possible exposure to silicosis, although probably negative.  An October 1969 study contains a diagnosis of fibrosis, cause unknown, and notes findings suggesting early silicosis.  An October 1970 study has similar findings.  January 1973 records state that an element of pulmonary fibrosis was seen throughout the lung fields.  March 1976 studies show the possibility of either a chronic bronchitis or some form of pneumoconiosis, and increased markings were shown throughout both lung fields in May 1977.  Finally, an October 1973 letter from the Veteran's private physician states that the Veteran was treated for pleurisy in 1947.  There is no indication that these records were reviewed by the July 2012 examiner.  The Board finds that the significance of these records, if any, should be discussed before reaching a determination in this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to identify all private treatment sources for his claimed disabilities.  After receiving the required permission, obtain all private records pertaining to the treatment of the Veteran's claimed disabilities that have not previously been obtained and associate them with the claims folder.  Of particular interest are the records pertaining to the February 2008 coronary artery bypass graft at Renown Hospital in Reno, Nevada, and treatment for bradycardia at private facilities, including Banner Churchill Hospital.  Any attempts to obtain records should be documented in the claims folder, and negative replies should be placed in the record.  The Veteran should also be reminded that it is ultimately his responsibility to submit records from private facilities.  

2.  After the records requested above have been obtained and associated with the claims folder or determined to be unobtainable, please return the claims folder to the examiner who conducted the July 2012 VA examination for the residuals of the Veteran's rheumatic fever and Prinzmetal's angina.  The examiner should review the additional records and comment as to whether or not they result in any change in the opinion that the Veteran does not have any current disability due to rheumatic fever and that a heart disability and Prinzmetal's angina are not due to active service.  The reasons and bases for all opinions should be provided.  If the July 2012 examiner is not available, the claims folder must be provided to another examiner who is at least equally qualified in order to obtain the requested opinions.  An additional examination is not required unless it is deemed necessary by the examiner.  

3.  Return the claims folder to the examiner who conducted the July 2012 VA examination for the Veteran's claimed breathing problems, to include as due to asbestos exposure.  The examiner should review the entire claims folder, and the report should indicate that the entire folder has been reviewed.  This review should include the private treatment records and chest x-ray studies from the 1960s and 1970s which include findings such as early silicosis, pulmonary fibrosis, chronic bronchitis or some form of pneumoconiosis, and pleurisy.  The examiner should discuss these records and comment as to whether or not they result in any change in the opinion that the Veteran does not have a current breathing problem, to include as due to asbestos exposure.  For any current diagnosis, the examiner must indicate whether it is as likely as not that it is due to asbestos exposure, and, if not, whether it is as likely as not it was otherwise due to active service.  The reasons and bases for all opinions should be provided.  If the July 2012 examiner is not available, the claims folder must be provided to another examiner who is at least equally qualified in order to obtain the requested opinions.  An additional examination is not required unless it is deemed necessary by the examiner.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


